** STATE EMPLOYEES GROUP HEALTH, DENTAL AND LIE INSURANCE BOARD — PARTICIPATION — WILDLIFE CONSERVATION ** THE MANDATORY INCLUSION PROVISIONS OF 74 Ohio St. 1308 [74-1308] WHICH REQUIRE THAT CERTAIN STATE EMPLOYEES BE ENROLLED IN THE HEALTH INSURANCE PLAN OFFERED BY THE STATE EMPLOYEES GROUP HEALTH, DENTAL AND LIFE INSURANCE BOARD, PREVENT THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION FROM PROMULGATING A RULE WHICH WOULD PROVIDE FOR THE PURCHASE OF HEALTH INSURANCE FOR THE EMPLOYEES OF THE DEPARTMENT OF WILDLIFE CONSERVATION FROM A SOURCE OTHER THAN THE STATE EMPLOYEES GROUP HEALTH, DENTAL AND LIFE INSURANCE BOARD. ARTICLE XXVI, SECTION 1 (ADMINISTRATIVE PROCEDURE ACT, PURCHASE, OTHER INSURERS, ADMINISTRATIVE RULES AND REGULATIONS, COMMISSION RULE) CITE: 75 Ohio St. 301 [75-301], 74 Ohio St. 1301 [74-1301], 74 Ohio St. 1302 [74-1302], 74 Ohio St. 1303 [74-1303](B), 74 Ohio St. 1308 [74-1308] 74 Ohio St. 1314 [74-1314], 75 Ohio St. 301 [75-301](2)(C) 74 Ohio St. 801 [74-801], ARTICLE XXVI, SECTION 8 (JOHN D. ROTHMAN)